ICJ_153_AccessPacificOcean_BOL_CHL_2018-10-01_JUD_01_ME_04_EN.txt.                                                                                             607




                           DISSENTING OPINION OF JUDGE AD HOC DAUDET

                 [Translation]

                    Existence of an obligation to negotiate — “Acta Protocolizada” of 1920 —
                 1950 exchange of Notes — Charaña process — No contextualization by the Court
                 of the obligation to negotiate — Effect of the accumulation of elements — Legal
                 rule and moral rules — Excessive formalism — Obligation of means and obligation
                 of result — Need for continuation of the dialogue between the Parties.

                     1. I deeply regret that I was unable to vote in favour of the operative
                 clause of the Court’s Judgment; however, before I set out what I disagree
                 with and why, I would like to state in paragraphs 5 to 7 below that I
                 endorse several aspects of the decision not to find in favour of Bolivia’s
                 claim that Chile has an obligation to negotiate sovereign access to the
                 Pacific Ocean.
                     2. The question of such access, of which Bolivia was deprived follow-
                 ing the War of the Pacific, is a very old one: it is included in the 1895 trea-
                 ties (which did not enter into force), thus even before the Treaty of
                 20 October 1904 fixed boundaries transforming Bolivia, which had previ-
                 ously had a coastline of over 400 km, into a landlocked nation, to the
                 benefit of one State, Chile, which has a coastline of over 4,000 km. It is
                 easy to understand why Bolivia feels that this situation is profoundly
                 unjust. However, such was the law at a time when Abraham König,
                 Chile’s Minister Plenipotentiary in Bolivia, was able to declare on
                 13 August 1900, without fear of rebuff or criticism: “Our rights are the
                 outcome of victory [in the War of the Pacific], the supreme law of
                 nations.” 1 The principles of intertemporal law apply to those rights. Such
                  circumstances therefore preclude the Court from drawing any legal con-
                 clusions. The feeling of injustice is nonetheless not to be overlooked, since
                 it explains the steadfastness of Bolivia’s claim to recover its lost access
                 and the multiplicity of its arguments, not all of which are necessarily
                 legally founded.
                     3. The Court’s Judgment sets out the various facts, which extend over
                 more than a century. Although only a minor point, I would note here
                 in passing that, to my mind, it would have been more appropriate
                 to combine the factual elements in the first part of the Judgment
                 (“Historical and factual background”) with the arguments in the third
                 part (“The alleged legal bases of an obligation to negotiate Bolivia’s
                 ­sovereign access to the Pacific Ocean”) which they serve to support, so as
                  to avoid the — sometimes correct — impression that the facts are being
                  repeated.

                     1   Memorial of Bolivia, Ann. 39.

                                                                                            104




5 CIJ1150.indb 205                                                                                 22/05/19 10:55

                            obligation to negotiate access (diss. op. daudet)             608

                    4. Over such a long period, those facts are, by force of circumstance,
                 numerous and varied, and include bilateral and unilateral acts with differ-
                 ent legal effects, and political statements and representations mixed up
                 with legal acts; in short, a complex whole whose knotted threads had to
                 be disentangled. This difficult exercise required separating what could be
                 a matter of law from what were mere political or diplomatic representa-
                 tions, or references to moral principles unsanctified by law.


                    5. For example, it is clear that Bolivia’s reliance on estoppel could not
                 be upheld by the Court here. Although from a moral point of view I read-
                 ily acknowledge that Chile has “blow[n] hot and cold” on a number of
                 occasions, I share the views of the Court, which could not decide in
                 favour of Bolivia, owing to that State’s failure to fulfil the conditions set
                 out in the jurisprudence recalled in paragraphs 158 and 159 of the Judg-
                 ment. Bolivia did not change its position to its detriment, or to Chile’s
                 advantage, by relying on Chile’s representations. Nor does it claim to
                 have suffered “some prejudice” (Land and Maritime Boundary between
                 Cameroon and Nigeria (Cameroon v. Nigeria), Preliminary Objections,
                 Judgment, I.C.J. Reports 1998, p. 303, para. 57), which might have been
                 caused by, for example, economic, commercial or other measures taken
                 by it on the basis of Chile’s position and which would have been deprived
                 of effect or thwarted following a change in the Applicant’s conduct.

                   6. Similarly, with regard to legitimate expectations, Bolivia invokes a
                 principle that is sometimes applied in investment law, but which has not
                 entered general international law and which here is ultimately confined to
                 the moral disorder created by the non-­satisfaction of expectations that
                 Bolivia had forged for itself outside any established legal framework.

                    7. Bolivia principally relied on material of a unilateral and collabora-
                 tive nature. I share the position of the Court, which dismissed a number
                 of those elements deemed to be lacking in legal relevance and therefore
                 unable to create legal obligations incumbent on Chile.

                    8. On the other hand, I disagree with the decision of the majority not
                 to uphold several other elements which, alone (and each on their own),
                 would have been sufficient grounds for the Court to reverse its decision. I
                 will first examine the elements in question before expressing my reserva-
                 tions about the spirit in which the Court conceived of the law it had to
                 apply here.

                     I. Existence of an Obligation to Negotiate Incumbent on Chile

                   9. In my opinion, there are three elements that create an obligation to
                 negotiate incumbent on Chile in respect of which I disagree with the find-
                 ing of the Court. They are the 1920 “Acta Protocolizada”, the 1950

                                                                                          105




5 CIJ1150.indb 207                                                                               22/05/19 10:55

                              obligation to negotiate access (diss. op. daudet)             609

                 exchange of Notes, and the Charaña process of 1975 to 1978. I will exam-
                 ine them in turn.

                                        (a) The 1920 “Acta Protocolizada”
                    10. The 1920 Act has its immediate origins in a Chilean Memorandum
                 of 9 September 1919, in which Chile’s Ambassador in La Paz writes:
                 “Independently of what was established in the Peace Treaty of 1904,
                 Chile accepts to initiate new negotiations aimed at satisfying the aspira-
                 tions of the friendly country, subject to Chile’s triumph in the plebiscite” 2.
                 The Act — or Minutes — that followed on 10 January 1920 gives an
                 account of a series of meetings held in La Paz between the Minister for
                 Foreign Affairs of Bolivia and the Minister Plenipotentiary and Special
                 Envoy of Chile. The Chilean representative, “duly authorised by his Gov-
                 ernment[,] pu[t] forward suggestions, or key points . . . and propose[d]
                 that they be the terms for an agreement between both parties” 3. That Act
                 was followed by other episodes, some of which were mere political state-
                 ments, while others were political statements which included some legal
                 content.
                    11. The Act itself contains specific facts, notably in point IV, where it
                 is stated that Chile “is willing to seek that Bolivia acquire its own access
                 to the sea, ceding to it an important part of that zone in the north of
                 Arica and of the railway line which is within the territories subject to the
                 plebiscite stipulated in the Treaty of Ancón” 4, thus using terms which, if
                 given credence, suggest a negotiating position. These territorial questions
                 were again addressed by Chile a short while later in a Note of 6 February
                 1923 from the Chilean Minister for Foreign Affairs, which mentions the
                 conclusion, by means of “a direct negotiation”, of “a new Pact . . . with-
                 out modifying the Treaty of Peace and without interrupting the territorial
                 continuity of the Chilean territory” 5. That Note is supplemented by a
                 second dated 22 February of the same year, which clearly sets out what is
                 and what is not possible in the eyes of Chile. The author states that he is
                 acting in accordance with the instructions of the President of the Repub-
                 lic. It is expressly stated in that Note that Chile will never agree to a solu-
                 tion that would interrupt the continuity of its territory. This implies,
                 a contrario, that other solutions might be found, confirming a willingness
                 to negotiate.
                    12. Thus, the language used by official authorities with the power to
                 speak on behalf of the State they represent reflects a commitment by
                 Chile to enter into negotiations with a view to granting Bolivia sovereign
                 access to the sea, Chile going so far as to identify areas which might be


                     2 Counter‑Memorial of Chile, Ann. 117.
                     3 Memorial of Bolivia, Ann. 101.
                     4 Counter-­Memorial of Chile, Ann. 118.
                     5 Memorial of Bolivia, Ann. 48.



                                                                                            106




5 CIJ1150.indb 209                                                                                 22/05/19 10:55

                           obligation to negotiate access (diss. op. daudet)             610

                 ceded to Bolivia. These are not merely statements of political intent, but
                 the expression of an obligation that Chile imposed on itself.

                    13. Chile objects to this today on the grounds that, in any event and
                 even supposing that there were parts of the 1920 Act capable of creating
                 obligations incumbent on it, those obligations would be annulled simply
                 by virtue of the fact that Bolivia’s representative himself stated in that
                 Act that the declarations made in it did not contain provisions creating
                 rights or obligations for the States. Chile concludes from this that the
                 1920 Minutes cannot, as Bolivia claims, be the source of a legal obliga-
                 tion that the Parties did not intend to undertake, because that instrument
                 is not legally binding. The Court endorses this position.

                    14. However, in this regard, unlike the Court, I believe that the Boliv-
                 ian minister’s declaration does not raise questions about the negotiation
                 procedure itself, only its possible substance. As ever in this case, a clear
                 distinction must be made between what would be a substantive commit-
                 ment on the content of the negotiations on Bolivia’s sovereign access to
                 the sea (the area to be transferred, on what conditions, by what arrange-
                 ments and other substantive aspects which, moreover, the Court need not
                 entertain) and the negotiation procedure (which the Court must address),
                 by means of which those substantive questions could be resolved. The
                 substantive questions concerning the territorial sovereignty of the State
                 are, of course, far too important and too delicate an issue for the States’
                 representatives — at the time of the 1920 Act, which records the content
                 of discussions of a preliminary nature — to have wished to commit them-
                 selves on those matters, without first having carefully secured the views of
                 the highest executive and legislative authorities of their respective coun-
                 tries and the state of public opinion.

                    15. This explains the clarification given by Bolivia’s Minister for For-
                 eign Affairs, which I understand as referring only to the substantive
                 aspects and not to anything else. Indeed, one might well ask why he
                 would have made that clarification about the non-­binding nature of the
                 exchanges conducted, had he also intended to refer to the procedure, i.e.
                 the very fact of having recourse to negotiation. This would have been
                 unfathomable, since it would have been completely contrary to the inter-
                 ests of Bolivia.
                    16. In my view, therefore, there would appear to be grounds for find-
                 ing in favour of Bolivia that the 1920 Act, in itself and without prejudice
                 to its place in a series of other acts, is of a binding character.

                             (b) The Exchange of Notes of 1 and 20 June 1950
                   17. I also disagree with the decision of the Court with regard to this
                 exchange of Notes between the Ambassador of Bolivia and the Minister
                 for Foreign Affairs of Chile.

                                                                                         107




5 CIJ1150.indb 211                                                                              22/05/19 10:55

                              obligation to negotiate access (diss. op. daudet)         611

                    18. Bolivia sees this exchange as “a treaty under international law, the
                 terms of which are clear and unequivocal” 6, which commits Chile to
                 enabling Bolivia to have sovereign access to the Pacific Ocean. This view
                 is contested by Chile and the Court concurs with the Respondent. Chile
                 is of the opinion that these Notes express only political or diplomatic
                 representations and are not legal undertakings that are binding on it; that
                 since the Parties do not state the same thing, there is no identity of
                 subject-­matter required for an agreement to be constituted; and, finally,
                 that ultimately Bolivia did not follow the matter up since it did not
                 respond to Chile’s last Note.
                    19. However, to my mind, the 1950 Notes and ensuing documents
                 appear on the contrary to have the characteristics of a legal act rather
                 than a merely political or diplomatic one, in that they form a substan-
                 tively well-­developed whole and show a common intent expressed by indi-
                 viduals authorized to do so regarding a common object and purpose.

                    20. The Note of 1 June 1950 7 sent to the Chilean Minister for Foreign
                 Affairs by the Ambassador of Bolivia to Chile recalls the successive epi-
                 sodes of the 1895 Treaty and the 1920 Act, Chile’s statement before the
                 League of Nations on 1 November 1920, the message from the President
                 of Chile to the Chilean Congress in 1922, the Note of 6 February 1923,
                 the Kellogg Proposal and the 1926 Matte Memorandum, as well as vari-
                 ous other exchanges. The continuous character of Bolivia’s claim and the
                 link between the various acts expressing that claim are thus plain to see.
                    21. The Note goes on to set out a proposal of Bolivia, cited in para-
                 graph 51 of the Judgment, to which I refer the reader.
                    22. The Chilean Minister for Foreign Affairs responded to the various
                 points raised by Bolivia in a Note of 20 June 1950, as cited in para-
                 graph 52 of the Judgment, to which I also refer the reader.
                    23. Chile’s Note is perfectly clear in my view: Chile replies that it “is
                 open formally to enter into a direct negotiation aimed at searching for a
                 formula” (according to the English translation produced by Chile; “is
                 willing to formally enter into direct negotiations aimed at finding a for-
                 mula”, according to the English translation produced by Bolivia; empha-
                 sis added) 8 that will make it possible to give Bolivia sovereign access to
                 the Pacific Ocean. The “formula” was to include compensation for Chile.
                 
                    24. The two Notes are from authorities competent to speak on behalf
                 of the State, one being the Minister for Foreign Affairs of Chile and the
                 other the Ambassador of Bolivia accredited to Chile. The Court states in
                 paragraph 117 that, contrary to usual diplomatic practice, the two Notes



                     6 Reply of Bolivia, para. 228.
                     7 Memorial of Bolivia, Ann. 109A.
                     8 Ibid., Ann. 109B; Counter-­Memorial of Chile, Ann. 144.



                                                                                        108




5 CIJ1150.indb 213                                                                              22/05/19 10:55

                                obligation to negotiate access (diss. op. daudet)            612

                         “do not contain the same wording nor do they reflect an identical
                         position, in particular with regard to the crucial issue of negotiations
                         concerning Bolivia’s sovereign access to the Pacific Ocean. The
                         exchange of Notes cannot therefore be considered an international
                         agreement.”
                    I do not share this conclusion. While it is true that the texts are not
                 exactly the same word for word, to use that as grounds for rejecting the
                 Bolivian position is overly formalistic, in so far as the texts both mention
                 an agreement to enter into direct negotiations and refer to the same object
                 of the negotiation as sovereign access for Bolivia to the Pacific Ocean.
                 Chile’s position of “obtain[ing] compensation of a non-­territorial charac-
                 ter which effectively takes into account its interests” (see paragraph 52 of
                 the Judgment) can be understood by reference to the concern expressed in
                 Bolivia’s Note that a solution be found “on terms that take into account
                 the mutual benefit and genuine interests of both nations” (see para-
                 graph 51 of the Judgment).

                    25. In my view it is therefore established that while these concordant
                 acts may “not contain the same wording”, they do create a legal obliga-
                 tion for Chile to negotiate sovereign access to the Pacific Ocean for
                 Bolivia. Subsequent practice (in particular the 1961 Trucco Memoran-
                 dum) was to confirm this.
                    26. It is to be noted, however, that the process did not ultimately suc-
                 ceed. Chile holds Bolivia responsible, claiming that it failed to respond to
                 one of Chile’s Notes, and Bolivia cites difficulties with public opinion in
                 both countries that made it necessary to defer implementation of an
                 agreement and the opening of negotiations — negotiations which it none-
                 theless does not seem to have given up on.

                                       (c) The Charaña Process of 1975 to 1978
                   27. The Joint Declaration of Charaña of 8 February 1975, signed by
                 Presidents Banzer of Bolivia and Pinochet of Chile, was followed by a
                 series of exchanges constituting the “Charaña process”, which lasted
                 until 1978. My reading of this episode is different from that of the Court.

                    28. Bolivia states that the declaration itself is an act which confirms the
                 undertaking to negotiate, while Chile claims that it entails no legal obliga-
                 tion, noting that “an agreement or statement may impose a legal obliga-
                 tion only if the parties intend to create rights and obligations governed by
                 international law”, whereas, in this instance, a “record of a decision to
                 continue discussions shows no intention to create a legal obligation
                 to negotiate” 9.


                     9   Counter-­Memorial of Chile, para. 7.11 (a).

                                                                                             109




5 CIJ1150.indb 215                                                                                  22/05/19 10:55

                           obligation to negotiate access (diss. op. daudet)             613

                   29. It was further decided in the Charaña Declaration to restore diplo-
                 matic relations between the two countries. Bolivia made restoration of
                 those relations conditional on Chile’s compliance with an obligation to
                 negotiate its access to the sea. Since diplomatic relations were resumed,
                 the condition must have been met, and I therefore conclude that Chile
                 accepted the obligation to negotiate.

                    30. The Charaña Declaration combines political, diplomatic and legal
                 elements, which is perfectly natural, moreover, since it is a document
                 signed by the two Presidents of the Republics which must also express
                 general political views of mutual solidarity and understanding. At the
                 same time, it is stated in paragraph 4 of the Declaration, as recalled in
                 paragraph 62 of the Judgment of the Court, that “[b]oth Heads of
                 State . . . have decided [according to the English translation produced by
                 Bolivia; “have resolved” according to the English translation produced by
                 Chile] to continue the dialogue” in order to “solve the vital issues that
                 both countries face, such as the landlocked situation that affects Bolivia”
                 (emphasis added). The issue of the landlocked situation is a reference to
                 sovereign access to the sea which had been discussed at length in earlier
                 stages.

                   31. The Charaña Declaration thus expresses a common will to negoti-
                 ate on a clearly identified subject, which was to be confirmed in the
                 months that followed. Indeed, Charaña is a process which must be read
                 through the successive statements and representations made from 1975 to
                 1978, when diplomatic relations were once again broken off. Taken
                 together, these exchanges and statements form a body of undertakings,
                 even if, taken individually, they do not all have equal legal significance.

                   32. Of particular note are the guidelines for negotiations that Bolivia
                 proposed to Chile on 26 August 1975, which included a proposal for the
                 cession of territory to Bolivia; these are dealt with by the Court in para-
                 graph 64 of the Judgment, where it recalls the extremely detailed counter-­
                 proposals of Chile, to which Bolivia agreed. These practical and specific
                 proposals and counter-­proposals should accordingly be understood as
                 demonstrating a common will to negotiate, and not merely as general
                 declarations of a political nature which were made with no intention of
                 follow-up in a negotiation and which therefore had no legal significance.
                 Further Notes were produced, details of which the Court provides in the
                 subsequent paragraphs of its Judgment.

                    33. Under the Supplementary Protocol to the Treaty of Lima of
                 3 June 1929, however, Chile was obliged to seek Peru’s consent to c­ reate a
                 corridor for Bolivia in the province of Arica. Peru agreed
                 on condition that the area thus created be placed under the joint
                 sovereignty of the three States. Chile rejected this condition and the
                 ­
                 negotiations between Peru and Chile then stalled. Bolivia protested
                 ­

                                                                                         110




5 CIJ1150.indb 217                                                                              22/05/19 10:55

                                obligation to negotiate access (diss. op. daudet)         614

                 that Chile had made no effort to obtain Peru’s consent to a workable
                 formula.

                    34. The Charaña process was thus complex. Taken as a whole, as it
                 should be — and despite the fact that the successive episodes over those
                 months produced a mix of specific legal formulations, on the one hand,
                 and statements that were purely political, diplomatic and friendly, on the
                 other — the process has obvious legal significance in that it unambigu-
                 ously refers to Bolivia’s sovereign access to the sea and a willingness to
                 find the most appropriate means of making such access possible, by iden-
                 tifying territories for Bolivia as well as compensatory exchanges for Chile.
                 There is thus an expression of willingness to negotiate which is binding on
                 Chile. Overall, it was a time of intense negotiations, as Chile itself recog-
                 nizes when it states that there were “sustained negotiations on the possi-
                 ble transfer from Chile to Bolivia of sovereignty over territory to grant
                 Bolivia sovereign access to the Pacific” 10; and in paragraph 127 of the
                 Judgment, it is stated that the Parties “engaged in meaningful negotia-
                 tions”.
                    35. Consequently, even assuming that the Charaña Declaration did
                 not by itself establish any binding legal commitment, in my view the sub-
                 sequent practice consisting of negotiations — which Chile acknowledges
                 to have taken place and whose significance is noted by the Court (though
                 it draws no conclusions in this regard) — on the contrary justifies recog-
                 nition of an obligation to negotiate incumbent on Chile.
                    36. The process failed of course, as did implementation of the
                 1895 Treaty, the exchanges in the 1920s and the 1950 Notes, but these
                 failures do not extinguish Chile’s legal obligation to negotiate with
                 Bolivia, which remains in place. Subsequent events confirm that there
                 were continuing exchanges up until 2011, when Chile adopted a radical
                 stance and the President of the Republic declared before the
                 United Nations General Assembly that “there [were] no territorial issues
                 pending” between the two States, the situation having been settled once
                 and for all by the 1904 Treaty 11. Thereafter Bolivia seised the Court
                 through its Application of 24 April 2013.
                    37. I am therefore of the view that the Court should have recognized
                 that Chile has a legal obligation to negotiate Bolivia’s sovereign access to
                 the Pacific Ocean, an obligation created by the three instruments and the
                 negotiating process described above.
                    38. Aside from these factors which to my mind permit a finding that
                 Chile has an obligation to negotiate, I have reservations about the spirit
                 in which the Court conceived of the applicable law in the case in question.
                 I see several dilemmas which I, for my part, would have addressed differ-
                 ently by endeavouring to contextualize the obligation to negotiate.


                     10   Counter-­Memorial of Chile, para 1.3.
                     11   Memorial of Bolivia, Ann. 164.

                                                                                          111




5 CIJ1150.indb 219                                                                               22/05/19 10:55

                                obligation to negotiate access (diss. op. daudet)          615

                            II. Contextualization of the Obligation to Negotiate

                    39. The main point of law in the Court’s decision is preserving the
                 integrity of the legal nature of negotiation, which, as the Court states in
                 paragraph 91 of its Judgment, “is part of the usual practice of States in
                 their bilateral and multilateral relations”, and thus an essential, everyday
                 tool, one of whose purposes is, in particular, the peaceful settlement of
                 disputes. This concern underlies the Court’s strict position that a State
                 cannot be compelled to enter into international negotiations which do not
                 stem from a legally binding commitment to do so, whether it arises out of
                 an agreement, a unilateral act or a principle of international law. A com-
                 mitment with such a legal basis ensures that a State does not find itself
                 obligated to negotiate “by surprise”, for example because of a statement
                 made in circumstances or in a manner such that, from the State’s stand-
                 point, it was not expressing an objective intention to be bound but merely
                 a political option.
                    40. It must be borne in mind that the Court is constrained by the
                 future and by precedent. The Court is of course not bound by the stare
                 decisis principle, but it is not easy for it to depart from past rulings. The
                 Court must therefore be mindful of the fact that today’s ruling may be
                 echoed by counsel and advocates in a similar case tomorrow. These con-
                 siderations lead the Court to exercise caution, and discourage it from
                 straying from the beaten track, at the risk of opening up uncertain ave-
                 nues in future cases. No one can deny the merits of this approach.

                    41. However, I believe such caution was unwarranted in this instance,
                 since, as I stated earlier, the episodes of 1920, 1950 and 1975 demon-
                 strated the existence of a legal commitment by Chile which was sufficient
                 to establish its obligation to negotiate. In deciding otherwise, the Court
                 based its reasoning on a particularly strict form of positivism that fails
                 to take into account the cumulative effect of the successive elements
                 relied on by Bolivia, and makes an overly rigid distinction between legal
                 obligations and moral or political and diplomatic ones in a context where
                 the nature of the obligation to negotiate invoked by Bolivia remained
                 unclear.

                                  (a) A Sequence or an Accumulation of Elements?
                    42. During the hearings, Bolivia argued that “even if there is not a
                 single decisive event — a magic moment when the obligation is created —
                 cumulative historical practice may have a ‘decisive effect’” 12. As the
                 Court observes in paragraph 174 of its Judgment, this argument “is pred-
                 icated on the assumption that an obligation may arise through the cumu-
                 lative effect of a series of acts even if it does not rest on a specific legal
                 basis”. I regret that, in this same paragraph, the Court rejected Bolivia’s

                     12   CR 2018/10, p. 15, para. 3 (Akhavan).

                                                                                           112




5 CIJ1150.indb 221                                                                                22/05/19 10:55

                            obligation to negotiate access (diss. op. daudet)              616

                 argument on the grounds that since no obligation has arisen from any of
                 the invoked legal bases taken individually, “a cumulative consideration of
                 the various bases cannot add to the overall result”, thereby subscribing to
                 Chile’s position which one of its counsel imaginatively summed up as
                 “0 + 0 + 0 = 0”. Although the result of this sum is correct mathemati-
                 cally, it is not necessarily so in international law, which is not arithmetic.
                 And it is precisely because international law is not an exact science but a
                 social science that its rules are not applied mechanically. However, in its
                 zeal to safeguard the integrity of the principles governing negotiations
                 and the pure nature of obligations, so as to preclude any unintentional
                 commitment, in this paragraph of its decision the Court chose to apply
                 the rule of law in a way that is largely indifferent to the historical and
                 political realities at issue and the moral imperatives that should have
                 helped place the rule in context.
                    43. There is indeed no reason to sequence the acts in order to consider
                 each one in isolation from the others, since they all concern the same
                 subject and are all part of the same overall claim. There were of course
                 breaks in that claim, but it will be readily conceded that, for Bolivia,
                 which had become landlocked, a question as crucial as access to the sea
                 was a recurrent one; given this context of accumulation and repetition,
                 the Court’s approach is not, in my view, self-­evident. Bolivia has repeated
                 the same claim for over a century. In the hope of achieving a favourable
                 outcome, it has formulated its claim in different ways, in various circum-
                 stances and through a wide range of acts and conduct. These have, in
                 turn, led to responses from Chile which have also varied in content and
                 intensity and which have always originated from senior foreign policy
                 officials. These representations must be considered as a whole and cannot
                 be subject to the same régime as a single, isolated act that can be exam-
                 ined alone, out of context. The Parties were, moreover, well aware of this:
                 Chile emphasizing the sequential nature of the various elements of this
                 long process, while Bolivia sees them as a continuum. Yet international
                 law does not disregard the effect of repetition, which is sometimes even a
                 requisite element for an act to have legal effect (protests, for example).



                                      (b) Legal Rules and Moral Rules
                    44. In certain situations, legal rules and moral rules coincide, as is only
                 natural in a system of law including principles which themselves derive
                 from moral rules. Good faith is one such principle. Not that either Party
                 has breached it. Besides, as the Court has stated on numerous occasions,
                 quoting the arbitral award in the Lac Lanoux case ((Spain, France),
                 Reports of International Arbitral Awards (RIAA), Vol. XII, p. 305),
                 “there is a general . . . principle of law according to which bad faith is not
                 presumed” (see Dispute regarding Navigational and Related Rights
                 (Costa Rica v. Nicaragua), Judgment, I.C.J. Reports 2009, p. 267,

                                                                                           113




5 CIJ1150.indb 223                                                                                22/05/19 10:55

                            obligation to negotiate access (diss. op. daudet)              617

                 para. 150; Military and Paramilitary Activities in and against Nicaragua
                 (Nicaragua v. United States of America), Jurisdiction and Admissibility,
                 Judgment, I.C.J. Reports 1984, p. 437, para. 101; see also the dissenting
                 opinion of Judge Yusuf in the case concerning Whaling in the Antarctic
                 (Australia v. Japan: New Zealand intervening), Judgment,
                 I.C.J. Reports 2014, p. 402, para. 54).
                    45. Bolivia frequently invoked good faith but — as we saw with estop-
                 pel and legitimate expectations — without any legal underpinning, it was
                 by itself ineffective.
                    46. The question of good faith is different as regards the statements
                 and representations which Chile now describes, in its written pleadings
                 and oral arguments before the Court, as mere political and diplomatic
                 discourse intended to maintain good relations between the two States. I
                 am not certain that Chile could seriously have thought it was improving
                 relations and being a good neighbour by deliberately raising hopes which,
                 since not part of a binding obligation, would only be dashed — as indeed
                 they were. I believe that, on the contrary, a State that was acting in good
                 faith, as Chile undoubtedly was when it made those statements, expected
                 that sooner or later they would lead it to the negotiating table, and that it
                 was only much later, before the Court and ex post, that they would be
                 regarded as mere diplomatic courtesies.

                    47. It is regrettable that the Court did not address these moral aspects.
                 Perhaps, as I believe, Chile was sincere in expressing its willingness to find
                 a solution to the problem of Bolivia’s landlocked situation, although such
                 a sensitive issue involving questions of territorial sovereignty could clearly
                 not be resolved quickly. Thus, any delays or difficulties were probably
                 material in nature, and did not call into question any willingness to nego-
                 tiate. Or perhaps — a second possibility which I readily exclude — Chile
                 has, for over a century, carefully walked the fine line between political
                 and diplomatic promises and legal promises, taking care never to slip into
                 the legal side. Accepting this possibility would raise the question whether
                 safeguarding the legal integrity of the negotiation process, a prime tool in
                 international relations, is sufficient justification for those same interna-
                 tional relations to be safely founded on morally questionable behaviour,
                 and thus unreliable bases, at a time when good conduct and relationships
                 of trust are being promoted in international relations.



                    48. Although, as has been pointed out, an intention to negotiate is not
                 an obligation to do so, I regret that the Court did not consider whether,
                 when an intention is repeated over the years, and frequently by a State’s
                 senior officials, the line between intention and obligation becomes blurred.
                 The nature of that obligation, as invoked by Bolivia, must of course be
                 clear.


                                                                                           114




5 CIJ1150.indb 225                                                                                22/05/19 10:55

                              obligation to negotiate access (diss. op. daudet)                     618

                                (c) Obligation of Means or Obligation of Result?
                    49. Did the ambiguity of Bolivia’s position on this point possibly com-
                 plicate the handling of the present case by introducing some uncertainty
                 about the nature of the alleged obligation? The initial claim, as set out in
                 Bolivia’s Application and Memorial, asserts that “Chile has the obliga-
                 tion to negotiate with Bolivia in order to reach an agreement granting
                 Bolivia a fully sovereign access to the Pacific Ocean” 13. According to
                 Bolivia, the legal nature of the obligation, as described in greater detail in
                 its Memorial, is that of an “affirmative obligation to negotiate in good
                 faith in order to achieve a particular result” 14, and thus “[t]he require-
                 ment that the Parties in this case negotiate to secure a specified result
                 gives a special feature to this obligation: it survives until the reaching of
                 that result” 15, and “it is an obligation to negotiate in order to achieve a
                 specific result” 16. Clearly, the obligation referred to here is an obligation
                 of result.

                    50. In its Reply, Bolivia tempers its position and, dismissing the binary
                 distinction between an obligation of means and an obligation of result,
                 refers to the notion of an obligation that is “conditional” or “qualified”
                 in that “the obligation to negotiate is entered into within a predetermined
                 framework imposed upon the Parties for the duration of the negotiations.
                 The precise result of the negotiations, however, is not predetermined,
                 because a wide margin of discretion is left to the Parties.” 17 In short, “[i]t
                 differs from an obligation of result, but it is an obligation to negotiate
                 with a view to reaching an agreement regarding the objective that has
                 been agreed upon by the Parties (a Bolivian sovereign access to the
                 sea)” 18. The idea of a middle ground in between an obligation of means
                 and an obligation of result is an interesting one, especially from a doctri-
                 nal point of view, but it fails to shed any light on the present instance.
                 Indeed, during the oral proceedings, Bolivia subsequently — and wisely —
                 took the line of least resistance when its counsel stated on the first day of
                 oral argument: “Bolivia’s case is remarkable in its modesty. All that it
                 asks is for Chile to return to the negotiating table.” 19 In concluding
                 Bolivia’s oral arguments, another counsel nonetheless developed the
                 above-­mentioned argument from the Reply, and the final submissions
                 presented by Bolivia’s Agent “remained unchanged since the Applica-
                 tion”, as the Court notes in paragraph 85 of the Judgment 20.


                     13 Application of Bolivia, para. 32 (a); Memorial of Bolivia, para. 500 (a).
                     14 Memorial of Bolivia, para. 221.
                     15 Ibid., para. 289.
                     16 Ibid., para. 290.
                     17 Reply of Bolivia, para. 118.
                     18 Ibid., para. 119.
                     19 CR 2018/6, p. 30, para. 30 (Akhavan).
                     20 CR 2018/10, pp. 59‑60, paras. 7-8 (Chemillier-­Gendreau).



                                                                                                    115




5 CIJ1150.indb 227                                                                                        22/05/19 10:55

                              obligation to negotiate access (diss. op. daudet)                          619

                    51. Yet it is abundantly clear that the more the claim tends towards an
                 obligation of result, the lower the chances are it will be satisfied, because
                 it must be ascertained beyond doubt that such a binding obligation was
                 indeed undertaken.
                    52. In its 2015 Judgment on the preliminary objection, the Court stated
                 that if, arguendo, it were to find that an obligation to negotiate existed, “it
                 would not be for the Court to predetermine the outcome of any negotia-
                 tion that would take place in consequence of that obligation” (Obligation
                 to Negotiate Access to the Pacific Ocean (Bolivia v. Chile), Preliminary
                 Objection, Judgment, I.C.J. Reports 2015 (II), p. 605, para. 33). However,
                 if an obligation is definitely not an obligation of result, is it simply an
                 obligation of means?
                    53. Like Bolivia, I am not convinced that matters must be seen from
                 this alternative angle. The obligation borne by Chile is more than a sim-
                 ple obligation of means, in view of the clearly defined purpose of provid-
                 ing Bolivia with sovereign access to the sea, which has always been at the
                 heart of the discussions between the two States.
                    54. Paul Reuter’s doctrinal notion of a “fixed obligation” 21 falls in
                 between an obligation of means and an obligation of result, in line with
                 what he calls the obligation’s “context”. In the present case, disparate ele-
                 ments of differing legal value occurring over a long period of time have
                 created a context that could have allowed for the recognition of a “fixed
                 obligation”, which would have enabled the Court to consider that there
                 was an obligation whose object was to hold negotiations with the clearly
                 defined objective of (or negotiations aimed at): sovereign access to the
                 Pacific Ocean for Bolivia, and fair compensation for Chile. The negotia-
                 tions aimed at achieving this objective would have to be conducted in
                 good faith, such that they “are meaningful” (North Sea Continental Shelf
                 (Federal Republic of Germany/Denmark; Federal Republic of Germany/
                 Netherlands), Judgment, I.C.J. Reports 1969, p. 47, para. 85) and are pur-
                 sued “as far as possible” (Application of the Interim Accord of 13 Septem‑
                 ber 1995 (the former Yugoslav Republic of Macedonia v. Greece),
                 Judgment, I.C.J. Reports 2011 (II), p. 685, para. 132; Application of the
                 International Convention on the Elimination of All Forms of Racial Dis‑
                 crimination (Georgia v. Russian Federation), Preliminary Objections,
                 Judgment, I.C.J. Reports 2011 (I), p. 131, para. 150, quoting the Advi-
                 sory Opinion on Railway Traffic between Lithuania and Poland (Advisory
                 Opinion, 1931, P.C.I.J., Series A/B, No. 42, p. 116)). Yet as the Perma-
                 nent Court of International Justice found in its above-­mentioned Advi-
                 sory Opinion, and as this Court found in 2010 in the case concerning Pulp
                 Mills on the River Uruguay ((Argentina v. Uruguay), Judgment,
                 I.C.J. Reports 2010 (I), p. 68, para. 150), “an obligation to negotiate
                 does not imply an obligation to reach an agreement”.
                    55. Besides, can we even speak of “negotiations” when it comes to an

                    21 Paul Reuter, “De l’obligation de négocier”, Il processo internazionale : studi in onore

                 di Gaetano Morelli, Milan, Giuffré, 1975, pp. 711 et seq.

                                                                                                         116




5 CIJ1150.indb 229                                                                                               22/05/19 10:55

                            obligation to negotiate access (diss. op. daudet)             620

                 obligation of result? The Court does find in paragraph 86 of its Judgment
                 that States “may agree to be bound by an obligation to negotiate”, but
                 when that obligation incorporates a predetermined result, does the notion
                 of negotiation still carry any meaning? Can this situation be considered to
                 be consistent with the characteristic of negotiations whereby parties are
                 free to suspend them or break them off at any time, or to ultimately “not
                 reach an agreement”? Aside from the requirement that good faith be
                 respected and applied during negotiations, it is freedom which prevails.
                 But freedom is curbed if it is limited to discussions on the means of
                 obtaining a result fixed in advance. All things considered, apart from
                 exceptional circumstances such as negotiations on nuclear disarma-
                 ment — the Court having noted in its Advisory Opinion on the Legality
                 of the Threat or Use of Nuclear Weapons that Article VI of the Treaty on
                 the Non-­ Proliferation of Nuclear Weapons set out an “obligation to
                 achieve a precise result” (I.C.J. Reports 1996 (I), p. 264, para. 99) — is
                 an obligation of result compatible with negotiation? I regret that the
                 Court did not avail itself of this opportunity to give these delicate and
                 unclear questions greater consideration than it has done, as its view on
                 them was highly anticipated.


                                                Conclusion

                    56. I deeply regret the overwhelming rejection of the positions of
                 Bolivia which, alongside its sense of injustice, has now seen its hopes
                 dashed that a decision of the Court would compel Chile to come to the
                 negotiating table with a view to providing it with a portion of coast that
                 would be the lifeline of any landlocked State. These effects are obviously
                 not lost on the Court, but need I recall that Article 38 of the Court’s Stat-
                 ute requires it to decide in accordance with the law? Conceptions of the
                 law and of its requirements may of course not be uniform, leading to dif-
                 ferent options and sometimes dissenting opinions, but the law must be
                 applied in all its rigour in every instance.
                    57. With this in mind, paragraph 176 of the Judgment merits close
                 attention. It shows that the question of Bolivia’s sovereign access to the
                 sea has not been closed by this ruling, which is anything but a shut door.
                 While Bolivia’s arguments failed to convince the majority, with this para-
                 graph the Court clearly wanted to do more than simply offer Bolivia a
                 “consolation prize”: it in fact reflects the limits of the courses of action
                 open to the Court, which decides disputes on the basis of international
                 law alone, unless the parties ask it to decide ex aequo et bono (which
                 might have been a wise choice for States with a genuine desire to put a
                 definitive end to the difficult legacy of the historic conflict known as the
                 War of the Pacific). With the limits thus defined, the Court’s concern is
                 that the dispute should not persist and that its decision should not be
                 understood as being the end of the matter, allowing things to remain as
                 they are.

                                                                                          117




5 CIJ1150.indb 231                                                                               22/05/19 10:55

                           obligation to negotiate access (diss. op. daudet)             621

                    58. In this regard, while hard for Bolivia, the Judgment could, if the
                 Parties so wish, prompt a return to negotiations, which would not be
                 imposed but desired by both sides with a renewed spirit. Indeed, it is
                 questionable whether negotiations entered into on the basis of coercion
                 would succeed. However, once the initial disappointment and frustration
                 have passed on one side, and the joy of winning has faded on the other, I
                 hope that calmer minds will be able to appreciate fully what is at stake.
                 This is not the place to discuss that. It is for the States themselves to do
                 so, by making the more measured claims required on the one hand, and
                 by putting forward means of satisfying them on the other, through a bal-
                 ance of mutual concessions and with an awareness that good neighbourly
                 relations between States is one of the keys to ensuring happy populations
                 thanks to the progress fostered by economic, commercial and cultural
                 co‑operation between players able to draw on common action to drive
                 their development. That is how I understand paragraph 176 of the Court’s
                 Judgment, and, in particular, the last sentence of that paragraph. I attach
                 the utmost importance to this text, and hope my viewpoint will be shared
                 by Bolivia and Chile, who will then, quite rightly, be able to satisfy the
                 former’s claim for sovereign access to the sea while granting the latter the
                 legitimate compensation it is entitled to receive.


                 (Signed) Yves Daudet.




                                                                                         118




5 CIJ1150.indb 233                                                                              22/05/19 10:55

